t c memo united_states tax_court yvonne a williams petitioner v commissioner of internal revenue respondent docket no filed date yvonne a williams pro_se miriam c dillard and a gary begun for respondent memorandum opinion colvin judge the issue for decision is whether yvonne a williams is entitled to receive the refund of an overpayment from her tax_year that respondent applied against the assessed joint income_tax_liability of petitioner and her husband for we hold that she is not background this case was submitted for decision fully stipulated under rule we decide this case on the basis of the stipulation of facts and the attached exhibits petitioner resided in florida at the time she timely filed her petition petitioner’ sec_2002 federal_income_tax return on date petitioner and her then husband george williams filed a joint federal_income_tax return for respondent assessed the tax_shown_on_the_return as well as interest and additions to tax for failure to timely file failure to timely pay and failure to make estimated_tax payments for respondent did not determine or assess a deficiency for on date petitioner submitted a request for relief from joint_and_several_liability for respondent received the request on date and on date issued a notice_of_determination denying the request shortly thereafter petitioner submitted additional information supporting her request by letter dated date respondent notified petitioner that respondent had not changed the determination on the basis of the additional information 1section references are to the internal_revenue_code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure petitioner’s decree of divorce from george williams was entered on date docket no 7062-09s on date petitioner filed a petition assigned docket no 09s with regard to her and tax years on date this court dismissed the case for lack of jurisdiction on the ground that the petition was not timely filed petitioner’ sec_2011 and sec_2012 federal_income_tax returns on her federal_income_tax return petitioner reported no tax_liability a dollar_figure withholding credit and a dollar_figure earned_income_tax_credit on date respondent processed petitioner’ sec_2011 tax_return and applied the dollar_figure overpayment against her liability respondent notified petitioner of this action in writing on her federal_income_tax return petitioner reported no tax_liability a dollar_figure withholding credit and a dollar_figure earned_income_tax_credit resulting in a claimed overpayment of dollar_figure on date respondent processed petitioner’ sec_2012 return and applied dollar_figure of the total dollar_figure of her overpayment against her liability and dollar_figure of the total dollar_figure of the overpayment against her liability the same day respondent notified petitioner of that action request for relief from joint_and_several_liability on date petitioner submitted a form_8857 request for innocent spouse relief dated date and postmarked date for petitioner’s tax years respondent received the form_8857 on date respondent’s notice_of_determination for in a notice_of_determination dated date respondent determined that petitioner is entitled to relief from joint_and_several_liability for the notice stated that respondent would refund any payments petitioner made that were available for refund if nothing was owed on the joint income_tax assessed for the notice also stated in addition under sec_6511 we generally can’t refund your payment or credits if you filed your claim more than three years after the return was filed or two years after the tax was paid whichever is later refund on date respondent issued to petitioner a refund totaling dollar_figure comprising dollar_figure of petitioner’s overpayment for that respondent had previously applied against the liability for dollar_figure of petitioner’s overpayment for that respondent had previously applied for and dollar_figure of interest on the same day respondent also issued petitioner a refund of the dollar_figure that respondent had previously applied from for and dollar_figure of interest respondent did not issue to petitioner a refund of the dollar_figure that respondent had previously applied from against the joint assessed income_tax_liability of petitioner and her husband for because the tax had been paid over two years before the filing of petitioner’s request for relief from joint_and_several_liability the petition on date petitioner filed the petition in this case seeking a refund of the dollar_figure that respondent had previously applied from against the liability statute_of_limitations discussion spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes due see sec_6013 however under certain circumstances sec_6015 provides relief from this general_rule 114_tc_324 a spouse may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax and relief is not available to the spouse under sec_6015 or c in applying the guidelines in revproc_2013_34 sec_4 2013_43_irb_397 respondent determined in the date notice_of_determination that petitioner is entitled to relief from joint_and_several_liability for pursuant to sec_6015 petitioner seeks a refund of her overpayment for which respondent credited against the liability that petitioner is no longer jointly liable for sec_6015 governs the allowance of credits and refunds to the extent attributable to the application of sec_6511 see driggers v commissioner tcmemo_2004_76 in general a credit or refund shall be allowed notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 sec_6015 pursuant to sec_6511 a refund of an overpayment is barred when the claim is made more than three years after the return was filed or more than two years from the time the tax was paid whichever is later see sec_6511 and b see also 516_us_235 in the case of a taxpayer’s overpayment the commissioner may in general within the applicable_period of limitations credit the amount of that overpayment against any_tax liability of that taxpayer sec_6402 petitioner does not have an overpayment for which can be refunded because respondent previously applied it for tax_year to prevail petitioner must be entitled to a refund of the resulting tax_year overpayment we agree with respondent that sec_6511 bars the refund of petitioner’s dollar_figure overpayment for that was applied for tax_year first petitioner’s date request for relief was filed more than three years after the return was filed on date second petitioner’s date request for relief was made more than two years after respondent applied the dollar_figure overpayment from for on date for the refund claim for the date of payment for sec_6511 purposes is the date respondent credited petitioner’s dollar_figure overpayment from against the assessed joint liability for where an overpayment is credited for a prior taxable_year the date of payment for sec_6511 purposes is the date that the commissioner credits the taxpayer’s overpayment against the taxpayer’s liability see eg 33_fedclaims_600 103_fsupp2d_621 e d n y the date of payment for purposes of the refund claim is march ie the date respondent applied the overpayment for in sum we hold that because petitioner filed her request for relief over two years later the refund of the dollar_figure respondent applied from for the liability in issue is barred by the statute_of_limitations under sec_6511 petitioner’s request for equitable relief petitioner in essence requests relief from the periods of limitation based on sympathy for her personal circumstances however periods of limitation are not subject_to waiver based on sympathy for personal circumstances see 484_us_3 101_tc_140 50_tc_567 n ot only is the tax_court not a court of equity but petitioners in effect are asking us to legislate changes in the statute as enacted by congress aff’d 414_f2d_265 10th cir the equitable_tolling doctrine does not apply to sec_6511 519_us_347 thus we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
